Exhibit 5.2 [Letterhead of Wachtell, Lipton, Rosen & Katz] June 24, 2011 Lincoln National Corporation 150 N. Radnor Chester Road Radnor, PA 19087 Re: Lincoln National Corporation  4.85% Senior Notes due 2021 Ladies and Gentlemen: We have acted as special counsel to Lincoln National Corporation, an Indiana corporation (the  Company ), in connection with the sale to the Underwriters (as defined below) by the Company of an aggregate of $300,000,000 principal amount of the Companys 4.85% Senior Notes due 2021 (the  Securities ), pursuant to the terms of the Underwriting Agreement, dated June 21, 2011 (the  Underwriting Agreement ), between the Company, on the one hand, and Goldman Sachs & Co. and UBS Securities LLC, on the other hand, as representatives of the several underwriters listed in Schedule 1 thereto (the  Underwriters ). The Securities will be issued pursuant to the Senior Indenture dated as of March 10, 2009 (the  Indenture ), between the Company and The Bank of New York Mellon, as trustee (the  Trustee ), as supplemented pursuant to the resolutions dated June 21, 2011 of the Companys Chief Financial Officer (the  Resolutions ). Lincoln National Corporation 150 N. Radnor Chester Road Radnor, PA 19087 Page 2 In our capacity as special counsel to the Company, we have examined (i) the Registration Statement on Form S-3 (File No. 333-157822) filed by the Company and the other related registrants with the Securities and Exchange Commission (the  Commission ) under the Securities Act of 1933, as amended (the 
